Citation Nr: 0032896	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  96-32 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for Post-traumatic Stress 
Disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, mother


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969.  He served in Vietnam from April 1968 to July 1969.  
This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1995 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


REMAND

The law includes several procedural due process protections 
that must be met prior to adjudication of an appeal on the 
merits.  See 38 C.F.R. § 3.103  (2000).  One such protection 
involves insuring that all evidence submitted by a claimant 
in support of a claim is included in the record.  38 C.F.R. 
§ 3.103(d)  (2000).

A review of the claims folder reveals that additional 
evidence was added after the RO certified the record to the 
Board in August 1997 and before the case was ultimately 
transferred to the Board in 1999.  In that interim period, it 
appears that the claims folder was inadvertently sent to 
another VA Regional Office and then returned to the St. 
Petersburg VARO.  This additional evidence consists of 
medical records and lay statements.  The Board notes that 38 
C.F.R. § 20.1304(c) provides that:

Any pertinent evidence submitted by the 
appellant or representative which is 
accepted by the Board under the 
provisions of this section, as well as 
any such evidence referred to the Board 
by the originating agency under 
§ 19.37(b) of this chapter, must be 
referred to the agency of original 
jurisdiction for review and preparation 
of a Supplemental Statement of the Case 
unless this procedural right is waived by 
the appellant or unless the Board 
determines that the benefit, or benefits, 
to which the evidence relates may be 
allowed on appeal without such referral.  
Such waiver must be in writing or, if a 
hearing on appeal is conducted, formally 
entered on the record orally at the time 
of the hearing.
38 C.F.R. § 20.1304(c) (2000).

A review of the record shows that neither the veteran nor his 
representative has waived the original jurisdiction of the 
RO.  In light of the above, the additional evidence must be 
considered by the RO prior to appellate review and a 
Supplemental Statement of the Case (SSOC) must be issued.  
See 38 C.F.R. § 19.9  (2000) ("If further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision," the 
Board is required to remand the case back to the agency of 
original jurisdiction.") (emphasis added).

It should also be noted that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

In addition, the Board notes that the veteran's DD Form 214, 
Report of Discharge, indicates that the veteran was awarded 
the National Defense Service Medal, Vietnam Service Medal 
with Two Bronze Stars and the Republic of Vietnam Campaign 
Medal with Device.  Service records show that in May 1968 the 
veteran was assigned to an assault craft in Vietnam.

The veteran has submitted some information as to alleged in-
service stressors.  See VA psychological intake history, 
dated August 1993; see also VA examination report dated April 
1995 and transcript of testimony presented January 31, 1997.  
These stressors involve combat situations and stressful 
events he allegedly experienced aboard river assault craft 
("river boats") as well as the USS White River while in the 
waters off the coast of the Republic of Vietnam.  It is 
further noted that the veteran has been diagnosed with PTSD 
as well as several other psychiatric conditions in the years 
since service.  Thus, the Board believes that further 
development, to include attempts to verify the veteran's 
identified stressors, is required.

Thus, this case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with relevant treatment for any 
psychiatric disorder, to include PTSD, 
not already associated with the claims 
file.  After obtaining the appropriate 
signed authorization for release of 
information forms from the veteran, the 
RO should contact each physician, 
hospital, or treatment center specified 
by the veteran to request specifically 
any and all medical or treatment records 
or reports relevant to the above 
mentioned claim.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  

2.  The RO should provide the appellant 
with another opportunity to submit 
specific and detailed information 
regarding his reported stressor events 
related to his tour of duty in Vietnam.  
The appellant should be asked to provide 
specific details of the claimed stressful 
events during service, to include to the 
extent possible the exact dates, places, 
detailed descriptions of the events, and 
the names and other identifying 
information concerning any individuals 
involved in the events.  He should be 
advised to submit any verifying 
information that he can regarding the 
stressors he claims to have experienced 
in service.  He may submit statements 
from fellow service members or others 
that witnessed or knew of the alleged 
events at the time of their occurrence.  

3.  The RO should make a determination as 
to whether the appellant was involved in 
combat.  If the RO determines that the 
appellant was so engaged, then 
corroborative evidence is not required 
regarding any combat related stressors.

4.  The RO should again identify all 
incidents that the veteran has averred 
are stressor events, and request 
verification of the occurrence of such 
stressors from the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197.  
Following receipt of a response from 
USASCRUR, the RO should identify any and 
all incidents cited by the veteran for 
which occurrence has been verified.  The 
RO should then accord the veteran a VA 
psychiatric examination.  The RO is to 
indicate to the examiner which purported 
stressors, if any, have been verified.  
The examiner should be requested to 
ascertain whether PTSD is currently 
manifested, and whether any of the 
verified stressors (if any) are the cause 
thereof.  The veteran's claims folder is 
to be furnished to the examiner for 
review prior to this examination.  All 
findings, and the reasons therefor, are 
to be set forth in a clear, logical and 
legible manner on the examination report.  
The examiner is to indicate on the 
examination report that he or she has 
reviewed the claims folder.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed remains denied, the appellant 
and his representative should be 
furnished an SSOC and given the 
opportunity to respond thereto.

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among other things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be provided with 
an SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional evidence and 
to ensure satisfaction of due process concerns.  No 
inferences as to the ultimate disposition of these claims 
should be made.



		
	SANDRA L. SMITH
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



